WHEREUPON THE COURT SAID :
It appears that the laws of the United States may at present be peacefully executed in the small island of Chinco-teague, off the coast of Virginia, where these claimants reside. The lighthouse of the United States, which is the principal structure on the island, is maintained under the flag of the United States by a superintendent appointed by the proper department of their government, who recognizes, and acts under, the authority of that department. The inhabitants of the island are few in number, and from the information received by the court, through the District Attorney of the United States, have been loyal during the revolutionary contest in other parts, of Virginia. Their insular position, *512and the fact that the ship channel inside of the island may be commanded by the naval forces of the United States, enables the Court to make, in their favor, a distinction which, in the present hostile relation of Eastern Virginia, might be impossible in the case of a resident of the State on the other side of this channel.
These views take the case of the claimants out of the rule of decision in the late case of the General Parkhill. The advocate and proctor of the claimants will, therefore, say, whether they are disposed to accept restitution of the captured property without further proceedings. In so doing they will waive all claim upon the captors, and all complaint of the capture as having been made without probable cause.
Mr. Harrison thereupon stating, on behalf of the claimants, that they were willing accept restitution of the property, and that the proceedings be terminated, the Court order that a decree be entered liberating the vessel and her contents from custody, and directing restitution to the claimants.
ORDER.
The opinion in this case was preceded by an order, which was as follows:
The Court having admitted the claim of Kendel Jester and John Bunting, owners of said schooner, subject to all legal exception, it is ordered that the depository and documents returned by the commissioner be unsealed and the same having been opened accordingly, leave is given by the Court that they be open to the examination of the proctor and advocate of the claimant and the Attorney General of the United States and Attorney of the United States for this District and his duly appointed deputy.